Citation Nr: 1121449	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-25 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to July 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO, in part, denied service connection for tinnitus.  

In March and November 2010, the Board remanded this matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  As will discussed further below, the Board finds that the instructions that were set forth in the Board's March and November 2010 remands were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. West, 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate her claim and the VA has made reasonable efforts to develop such evidence.

2.  Tinnitus was not present in service, and is not shown to be the result of hazardous noise exposure in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have been fulfilled by information provided to the Veteran by correspondence dated in April 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing her claim and identified the Veteran's duties in obtaining information and evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was recently revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was also provided in April 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate her claim and has been provided opportunities to submit such evidence. A review of the claims file shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claims during the course of this appeal.  Her service treatment records and post-service private treatment records from Dr. Chinnery, Maryview Medical Center, and Dr. Wilson, have been obtained and associated with her claims file.  

The Board notes that the Veteran was afforded a VA audiometric examination in April 2010; however, the examiner indicated that the etiology of the Veteran's recurrent tinnitus was unknown in light of clinically normal hearing.  The examiner indicated that the benefits officer might want refer the case to a different service provider to determine the etiology of the tinnitus after reviewing all the evidence in the Veteran's claims file and medical records.  In November 2010, the Board remanded the claim to schedule the Veteran for another VA examination in light of the April 2010 VA examiner's opinion.  

A VA examination was scheduled in February 2011, but the Veteran failed to report to it.  VA regulations provide that when a claimant fails to report for a scheduled medical examination, without good cause, a claim for service connection shall be decided based on the current evidence of record.  See 38 C.F.R. § 3.655 (2010).  The Board notes that a November 2011 letter notified the Veteran that she would be scheduled for an examination at the VA medical facility nearest to her and that if she failed to report to the examination, the claim would be rated based on the evidence of record.  Furthermore, the March 2011 supplemental statement of the case (SSOC) notified her that her claim had been denied, in part, because she failed to report to the February 2011 VA examination.  The Veteran has provided no evidence or information to indicate that she was not notified of the scheduled examination or that she had good cause for not reporting for the examination.  The Board therefore finds that the presumption of regularity of the administrative process is not rebutted by clear and convincing evidence in this case.  See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Board further concludes that good cause has not been shown for failure to report for the examination.  See 38 C.F.R. § 3.655.

The Veteran has been notified of the evidence and information necessary to substantiate her claim, and she has been notified of VA's efforts to assist her.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claim.


Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).


Factual Background and Legal Analysis

The Veteran contends that her current tinnitus is the result of noise exposure during her military service.  Specifically, she contends that she was exposed to hazardous noise while working as a jet engine mechanic during service and her tinnitus began during service and has continued ever since.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for:  Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of hearing loss and tinnitus must be evaluated in light of all evidence of record in each case, including treatment records and examination results.

In the present case, the Veteran's DD 214 indicates that her primary specialty was Aerospace Propulsion (2A671A), and, according to the listing, noise exposure is "highly probable".  Hence, the Board concedes that that the Veteran was exposed to hazardous noise during her military service.  The question remains, however, whether her current tinnitus is related to noise exposure during service.

The Veteran's service treatment records are unremarkable for any complaint or diagnosis related to tinnitus.  A September 1994 Report of Medical Examination indicates that clinical evaluation of the was normal and on the corresponding Report of Medical History, the Veteran denied ear, nose, or throat trouble and hearing loss.  It is significant to note that the Report of Medical History includes a long list of medical problems the Veteran had had, including a burn scar, conjunctivitis, a laceration, chest pain, hemorrhoids, problems with corns, alcohol rehabilitation, surgical abortion, etc., but that "ringing in the ears" or tinnitus was not noted.

In March 2007, the Veteran filed a claim for service connection tinnitus.  This is the first indication in the record that she had tinnitus.  Private treatment records from Dr. Chinnery dated from December 1998 to March 2007 are unremarkable for any complaints of tinnitus and it was noted in June and July 2000 that "HEENT" (head, eyes, ears, nose, throat) were normal. 

It should be noted that medical records from Maryview Medical Center, and Dr. Wilson make no reference to tinnitus or ringing in the ears.

The report of the April 2010 VA audio examination reflects the Veteran's military history of having worked as a jet engine mechanic.  It was also noted that after separation from the Air Force, she continued to work on jet engines, but she said there was much less noise exposure because high throttle testing was not involved.  She said that she used hearing protection during service, but that occasionally other people used riveting tools in the workshop when she was not wearing hearing protection.  At her civilian job, she said she wore hearing protection 100 percent of the time.  She said that recurrent tinnitus began during service and that it was worse in the left ear.  She said that she notices tinnitus whenever it is quiet.  Audiometric testing revealed that the Veteran's hearing was normal and speech discrimination scores were excellent at 100 percent in each ear.  The examiner opined that in light of clinically normal hearing, "recurrent tinnitus (au) is of unknown etiology."  The examiner indicated that the benefits office might refer the Veteran to a different service provider to determine the etiology of the tinnitus after reviewing all the evidence in the patient's claims file and medical records.

As noted above, the Veteran was scheduled for another VA audio examination to determine the etiology of her tinnitus, but she failed to report to it.  Consequently, her claim for service connection will be determined based on the evidence of record.  38 C.F.R. § 3.655.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms of tinnitus because this requires only personal knowledge as it comes to her through her own senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  Here, the Board finds that the Veteran's reported history of tinnitus during service and since service, while competent, is nonetheless not credible.  

At the outset, the Board acknowledges that the lack of contemporaneous medical evidence is not an absolute bar to the Veteran's ability to prove her claim and that lay evidence cannot lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Board points out that the Veteran's service treatment records are quite voluminous and contain numerous complaints of various medical problems ranging from bug bites, to burns, to minor lacerations.  Given her numerous, and rather minor, medical complaints during service, one would expect that she would have sought treatment or at least mentioned that she had recurrent ringing in her ears to a physician.  Rather, the September 1994 Report of Medical History that was completed by the Veteran within the year before she separated from service indicates that she denied having any ear problems or hearing loss.  And despite a rather lengthy list of medical problems, she did not indicate that she had tinnitus at that time or at any time in the past.  Post-service, private medical records from Dr. Chinnery also make no mention of tinnitus and noted that examination of the HEENT (head, eyes, ears nose and throat) was negative on several occasions.  

The Board points out that the Veteran has a current diagnosis of tinnitus; however, the first indication in the record suggesting the presence of tinnitus is when she filed her claim for benefits in March 2007 - over 11 years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Accordingly, the Board finds the Veteran's statements asserting that she has had tinnitus since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Moreover, none of the Veteran's medical records include any comment or opinion relating the Veteran's current tinnitus to her military service.  Hence, based on the evidence of record, the Board finds that service connection for tinnitus must be denied.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is denied.


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


